Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 1 of 14 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

CHRISTOPHER T. PATTERSON,        )
                                 )
      Plaintiff,                 )
                                 )
v.                               )            Civil Case No.:
                                 )
CITY OF MELBOURNE,               )
                                 )
      Defendant.                 )
_________________________________/

       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL


      COMES NOW Plaintiff CHRISTOPHER T. PATTERSON (“Plaintiff” or

“Patterson”), files his Complaint against Defendant, CITY OF MELBOURNE

(“Defendant” or “City”), and in support he states the following:

                           NATURE OF THE CLAIMS


      1.      This is an action for monetary damages, pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and

the Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”) to redress

Defendant’s    unlawful    employment      practices   against   Plaintiff   including

Defendant’s unlawful discrimination, harassment, retaliation against Plaintiff

because of race.




                                          1
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 2 of 14 PageID 2




                             JURISDICTION AND VENUE


       2.        This Court has jurisdiction over the claims herein pursuant to 28

U.S.C. §§ 1331 and 1343, as this action involves federal questions regarding

deprivation of Plaintiff’s civil rights under Title VII.

       3.        This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law pursuant to 28 U.S.C. §1367(a).

       4.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.


                                      THE PARTIES


       5.        Plaintiff, Patterson is a citizen of the United States, and is and was at

all times material, a resident of the State of Florida, residing in Brevard County,

Florida.

       6.        Plaintiff worked for Defendant at 900 E Strawbridge Ave., Melbourne,

Florida 32901.

       7.        Defendant, City of Melbourne, Florida is a local government entity, a

body corporate and political subdivision of the State of Florida.




                                              2
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 3 of 14 PageID 3




      8.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.


                       PROCEDURAL REQUIREMENTS


      9.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.    On March 3, 2020, Plaintiff timely dual-filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), against Defendant, satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e), based on race and retaliation.

      11.    Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

      12.    Plaintiff amended his Charge on June 9, 2020.

      13.    On October 8, 2020 the FCHR sent a Notice of Rights to Plaintiff upon

request.

      14.    On April 1, 2021 the EEOC issued to Plaintiff Notice of Right to Sue,

upon request.

      15.    This Complaint was filed within one year of Plaintiff’s receipt of the

FCHR’s Notice of Rights and within ninety days following Plaintiff’s receipt of the

EEOC’s Notice of Right to Sue.



                                         3
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 4 of 14 PageID 4




                            FACTUAL ALLEGATIONS


      16.    Plaintiff is African American.

      17.    Plaintiff began working for Defendant in December 2016 and during

his tenure he worked in a Maintenance position.

      18.    Throughout Plaintiff’s employment, Defendant has discriminated

against Plaintiff due to his race.

      19.    Plaintiff’s Caucasian coworkers Joey Richards and Earl Lester

repeatedly referred to Plaintiff and other African Americans as N*%$@!s.

      20.    Plaintiff reported the racial discrimination and continuous use of the

racial slur numerous times to management to no avail. Instead of taking remedial

action, Nikki Kukstis (Operations Manager, Caucasian) told Plaintiff that he

should just quit.

      21.    Ms. Kukstis then retaliated against Plaintiff for his protected

complaint by reprimanding him.

      22.    Ms. Kukstis continued to discriminate against Plaintiff by making

racially discriminatory comments such as telling Plaintiff she was not racist

because she tells her son to turn off his rap music when it uses the word N*%$@!.

      23.    Then, Plaintiff injured his ankle and was moved to a new location for

light duty; however, Defendant continued to subject Plaintiff to racial slurs at this

new location. For example, Sundae Hein also called Plaintiff a N*%$@!.

                                         4
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 5 of 14 PageID 5




      24.     Plaintiff reported Ms. Hein to the Human Resources Manager

Kimberly Foxworth (African American).          Following his complaint, Ms. Hein

confronted Plaintiff about reporting her to Human Resources, which Plaintiff also

escalated.

      25.     Defendant terminated Ms. Hein; however, Defendant proceeded to

conceal the discrimination by telling Plaintiff that if anyone asks about Ms. Hein

to say she resigned demonstrating Defendant’s continued refusal to take action to

remedy the systemic discrimination and prevent future incidents.

      26.     To further discriminate against Plaintiff, Mr. Lester told Plaintiff

racially charged stories as an excuse to use the word N*%$@!. For example, Mr.

Lester told Plaintiff that he (Mr. Lester) was called a county N*%$@! when he

worked for the City of Palm Bay. Mr. Lester also told Plaintiff that his (Mr.

Lester’s) father does not like black people and his sisters are not allowed to date

black guys.

      27.     Ms. Kukstis defended Mr. Lester’s discriminatory comments by

stating that he was called that (county N*%$@!).

      28.     Plaintiff again reported the ongoing racial discrimination, this time to

Dave Bossy and Cindy Meekins (Supervisor, Caucasian) and requested to be

transferred; however, Defendant failed to take any remedial action or properly

document Plaintiff’s complaint.


                                          5
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 6 of 14 PageID 6




      29.   Plaintiff further escalated his concerns of racial discrimination to Ruth

Lovejoy (Human Resources, Caucasian). Again, Defendant failed to take remedial

action.

      30.   Instead of taking remedial action once alerted to Mr. Lester’s

discriminatory conduct, Defendant rewarded Mr. Lester’s discriminatory conduct

by promoting him.

      31.   Plaintiff also heard Mr. Richards use the word N*%$@! repeatedly.

      32.   Plaintiff immediately reported Mr. Richards to Ms. Kukstis and Ms.

Meekins; however, instead of taking remedial action, they instructed Plaintiff to

ignore the racial discrimination.

      33.   Plaintiff and Mr. Murphy escalated the discrimination to Human

Resources and spoke with Mr. Roosevelt (African American).

      34.   Mr. Roosevelt stated that he wanted to further escalate the issue to his

superior, Ms. Foxworth However, instead Ms. Lovejoy accompanied Mr.

Roosevelt back and prevented Mr. Roosevelt from taking any remedial action.

      35.   Shortly thereafter, Defendant scheduled a team meeting with

Plaintiff. However, to set Plaintiff up for failure Defendant changed the meeting

time at the last minute without informing Plaintiff of the new time.

      36.   Defendant’s intentional discriminatory act caused Plaintiff to miss the

meeting.


                                         6
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 7 of 14 PageID 7




      37.    Defendant then issued Plaintiff a write up for missing the meeting.

      38.    Conversely, Defendant permitted Plaintiff’s Caucasian counterpart,

Dave, to disruptively stand up and walk out of meetings while exclaiming that the

meetings are wastes of time without reprimand.

      39.    In addition to Mr. Lester and Mr. Richards, Defendant freely and

knowingly create a hostile work environment by permitting other employees to

use the word N*%$@!, along with other racial slurs, and make derogatory

comments.

      40.    For example, Defendant permits Caucasian employees Gary

Langworthy, Kenny Johnson, John Clark, Sundae Hein, and Matt Ward to use the

word N*%$@! freely in the workplace and around Plaintiff. Further, Gordy Lemon

(Caucasian) forcibly kissed Plaintiff on the cheek and stated something to the effect

of “mmm, Chocolate.”

      41.    Joshua Santiago (Hispanic) heard Mr. Langworty, Mr. Johnson, Mr.

Ward, and several other Caucasian employees refer to African Americans as

N*%$@!^ and reported concerns of discrimination to Jason Bussendorf by

requesting a diversity training class to specifically address the racial

discrimination. In response, Mr. Bussendorf told Mr. Santiago that it was life and

to deal with it, which Mr. Santiago escalated to Ms. Kukstis to no avail.




                                         7
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 8 of 14 PageID 8




      42.    Defendant willfully refused to deter or address the discriminatory

conduct.

      43.    Defendant’s pattern and practice of discrimination is further

evidenced by the fact that even after Mr. Clark admitted to calling Ms. Foxworth

a stupid N*%$@! Defendant rewarded Mr. Clark with early retirement benefits.

      44.    Defendant proceeded to discriminate and retaliate against Plaintiff

for his engagement in protected activity by repeatedly transferring him to various

locations until he was completely isolated to prevent him from further escalating

discrimination.

      45.    Suddenly, Defendant refused to continue providing Plaintiff light

duty accommodations and required Plaintiff to either return to full duty or change

departments under the threat of termination despite providing his Caucasian

counterparts, such as Mr. Lester, with light duty for longer periods of time.

      46.    Plaintiff informed Defendant that the worker’s compensation doctor

anticipated clearing Plaintiff to return to full duty at the next appointment in 5-6

weeks and applied for other positions for which he was qualified. Defendant

prevented Plaintiff from obtaining an alternative position and terminated Plaintiff,

despite Plaintiff having an imminent anticipated return to work date, to further

discriminate and retaliate against Plaintiff.

      47.    Plaintiff has been damaged by Defendant’s illegal conduct.


                                          8
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 9 of 14 PageID 9




        48.   Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.


                                   Count I:
               Race Based Discrimination in Violation of Title VII

        49.   Plaintiff re-alleges and adopts, as it fully sets forth herein, the

allegations stated in Paragraphs 1-48 above.

        50.   At all times relevant to this action, Plaintiff was in a protected

category under Title VII because of his race, African American.

        51.   Defendant is prohibited under Title VII from discriminating against

Plaintiff because of his race regarding discharge, employee compensation, and

other terms, conditions, and privileges of employment.

        52.   Defendant    violated   Title   VII   by   unlawfully   targeting   and

discriminating against Plaintiff based on his race.

        53.   Defendant intentionally discriminated against Plaintiff based on his

race.

        54.   As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and


                                          9
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 10 of 14 PageID 10




emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

      55.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling him

to punitive damages.


                                     Count II:
                       Retaliation in Violation of Title VII

      56.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      57.    Plaintiff engaged in protected activity under Title VII while employed

by Defendant by reporting concerns of race discrimination.

      58.    Title VII prohibits retaliating against an employee for engaging in

protected conduct.

      59.    Defendant engaged in intentional retaliation against Plaintiff for his

participation in protected activity.

      60.    Defendant’s conduct violated Title VII.

      61.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,


                                         10
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 11 of 14 PageID 11




embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

      62.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling him

to punitive damages.


                                  Count III:
              Race Based Discrimination in Violation of the FCRA


      63.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      64.    At all times relevant to this action, Plaintiff was in a protected

category under the FCRA because of his race, African American.

      65.    Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of his race with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      66.    Defendant violated the FCRA by discharging and discriminating

against Plaintiff based on his race.

      67.    Defendant intentionally discriminated against Plaintiff on the basis of

his race.




                                         11
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 12 of 14 PageID 12




      68.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

      69.    Defendant’s unlawful conduct in violation of the FCRA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling him to an award of

exemplary and/or punitive damages.

                                     Count IV:
                       Retaliation in Violation of the FCRA

      70.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-48 above.

      71.    Plaintiff engaged in protected activity when he reported concerns of

race discrimination.

      72.    Defendant is prohibited under the FCRA from retaliating against

Plaintiff for engaging in protected activity.

      73.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity.

                                         12
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 13 of 14 PageID 13




      74.    As a direct and proximate result of Defendant’s unlawful and

retaliatory conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but

not limited to depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      75.    Defendant’s unlawful conduct in violation of the FCRA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and/or punitive damages.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at

trial, punitive damages, and prejudgment interest thereon;

      b)     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c)     Award any other and further relief as this Court deems just and

proper.


                                         13
Case 6:21-cv-00754-CEM-LRH Document 1 Filed 04/28/21 Page 14 of 14 PageID 14




                                 JURY DEMAND


      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                       Respectfully Submitted:

                                       /s/ Zane A. Herman
                                       Zane A. Herman
                                       Florida Bar No.: 120106
                                       Spielberger Law Group
                                       4890 W. Kennedy Blvd., Suite 950
                                       Tampa, Florida 33609
                                       T: (800) 965-1570 ext. 105
                                       F: (866) 580-7499
                                       zane.herman@spielbergerlawgroup.com

                                       Counsel for Plaintiff




                                          14
